IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-30293
                          Conference Calendar



RENWICK GIBBS,

                                           Plaintiff-Appellant,

versus

M. J. FOSTER, Governor, State
of Louisiana; GRAY DAVIS; LINDA
FULLERTON; MICHAEL COLEMAN; GARY T.
YANCEY,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 99-CV-1780
                       --------------------
                          August 22, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Renwick Gibbs, a California prisoner (#P58227), appeals the

district court’s dismissal of his civil rights complaint as

frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).    His motion for

appointment of counsel is DENIED.     See Ulmer v. Chancellor, 691
F.2d 209, 212 (5th Cir. 1982).

     Gibbs argues only that the defendants illegally extradited

him from Louisiana to California and that he is serving an


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-30293
                                -2-

illegal sentence for robbery in California.   Gibbs has not shown

that the district court erred in holding that his complaint was

defective because it did not meet the preconditions for suit

established by Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

     This appeal is without arguable merit and, thus, frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.   5th Cir.

R. 42.2.

     This dismissal of a frivolous appeal and the district

court’s dismissal of the lawsuit as frivolous constitute two

"strikes" against Gibbs for purposes of 28 U.S.C. § 1915(g).     See

Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).   Gibbs is

CAUTIONED that if he accumulates three "strikes" under § 1915(g),

he will not be able to proceed in forma pauperis in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   See § 1915(g).

       ALL OUTSTANDING MOTIONS DENIED; APPEAL DISMISSED AS

FRIVOLOUS; SANCTIONS WARNING ISSUED.